DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 has been considered by the examiner.

Status of the Claims
The response and amendment filed 03/29/2022 is acknowledged.
Claims 1-17 and 19-21 are pending.
Claim 21 is new.
Claims 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Claims 1-12 and 19-21 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant has argued Laukkanen (‘563) is relied upon for motivation to optimize particle size to achieve a desired release. Applicant has argued ‘563 teaches the release rate is affected by a combination of variables. Applicant has argued that the release rate is not as straightforward as the Examiner suggests, i.e., there are multiple factors that can affect the release rate, not just particle size. Applicant has argued that selecting a particle size to optimize release rate is therefore an oversimplification of the teachings of Laukkanen ‘563. Applicant has argued that including a pharmaceutical compound present as aggregates and/or as particles having an average diameter of more than 50 nm and having the claimed release profile would have required an undue amount of experimentation with not reasonable expectation of successfully arriving at the claimed release profile.
This argument is unpersuasive. 
‘563 clearly states the release rate of the bioactive agent may be controlled by varying the particle size of the bioactive agent and wherein the particle size of the bioactive agent is suitable from, e.g., 10 nm to 100 microns (‘563, pg. 12:24-30). The particle size claimed overlaps significantly with the particle size of the cited reference. It is also noted that the claimed range for the particle size is greater than 50 nm which is broader than the range disclosed in ‘563, since the claimed range has no upper limit. The ‘563 reference was not relied upon solely for the teaching that the particle size was a result effective parameter the skilled artisan would have optimized for desired release rate, but also the claimed particle size overlaps significantly with the particle size suggested in ‘563. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Applicant has argued that Paukkonen fails to teach an injectable formulation at all. Applicant has argued the syringes in Paukkonen are merely a mixing vessel and section 2.2.1 needs to be interpreted within the context provided by the reference, i.e., this is not a teaching directed to an injectable hydrogel. 
This argument is unpersuasive. 
The limitation of injectable is an intended use. Where the prior art compositions are capable of being used in manner recited by the claim, the prior art compositions meet the limitations of the claim. Paukkonen, 2.2.1, teaches the hydrogels in a syringe which meets the limitation of claim 11. Paukkonen, e.g., 2.2.1, teaches the hydrogel can pass through a syringe nozzle. Paukkonen also teaches the hydrogels are biocompatible (Paukkonen, e.g., Introduction), having utility for administration and reliable, controlled, and predictable drug release formulations (Paukkonen, e.g., pg. 269-270, Introduction). Additionally, Laukkanen suggests nanofibrillar polysaccharides are injectable with an applicator such as a syringe or pipette (Laukkanen, e.g., 0124). 

Applicant has argued the cited references fail to disclose an injectable formulation with is a sustained release formulation and provides a burst release of 5 to 20% of the pharmaceutical compound within the first 6 hours as required by the amended claims. 
Applicant has argued the present application shows anionic NFC formulation were found to provide a high initial burst, e.g., see page 36, lines 4-8. Applicant has argued the specification, page 18, lines 26-28, reports anionically modified nanofibrillar cellulose provided a higher initial burst of the pharmaceutical compound which is desired in most therapies. 
Applicant has argued the primary reference, Paukkonen, fails to disclose a sustained release injectable pharmaceutical formulation. Applicant has argued Paukkonen does not disclose a controlled initial burst of 5 to 20% or 5-10% as in new claim 21 of the total dose within the first six hours. Applicant has argued the ‘563 document is concerned with sustained release, and Applicants assert that that the sustained release taught by the ‘563 document is not equivalent to providing an initial burst. Applicant asserts that the ‘563 document does not suggest selecting a particular particle size can lead to predictable results with respect to obtaining a burst release. 
These arguments are unpersuasive. 
Paukkonen teaches the hydrogels having sustained release (Paukkonen, e.g., pg. 277, c1:paragraph 3). Paukkonen teaches the hydrogel containing an anionically modified nanofibrillar cellulose which applicant notes provides a higher initial burst of the pharmaceutical compound. Drug release from the hydrogel is a property of the composition of the hydrogel (‘563, e.g., pg. 12:24-27). Further, the release profiles in Paukkonen, pg. 276, Fig. 4, show release of an amount of drug which appear to fall within the claimed initial burst range (5-20% and 5-10%) for hydrogels prior to freeze-drying and after freeze-drying and rehydration. Paukkonen, pg. 276, Fig. 4, shows four graphs with release vs time curves. Each graph has a curve for four actives comparing release before freeze drying and after freeze drying with rehydration.  There are several points within the frame bounded by less than 20% cumulative release and less than ten hours which appear to be within both claimed ranges recited in claim 1 and claim 21. The presently claimed invention is not limited to a specific active agent, however Paukkonen’s release curves appear to show release within the claimed ranges for specific drugs. Since the cumulative release will depend, at least in part, on the nature of the specific drug, and the concentration of the drug in the hydrogel (Paukkonen, e.g., pg. 276, c2, full paragraph) a declaration would be required showing cumulative release curves for the same drug comparing Paukkonen’s disclosed hydrogels with the claimed hydrogel.  

Applicant has argued the ‘563 document does not provide any hint or suggestion that a particular particle size contributes to a release profile including an initial burst release. Applicant has argued the ‘563 document only teaches sustained delivery of bioactive agents via a transdermal patch. Applicant has argued the ‘563 document does not teach an amount of water greater than 80% water. Applicant has argued the skilled artisan would not have looked to the ‘563 document for teaching of particle sizes due to these difference between the ‘563 document and the claimed invention. 
This argument is not found persuasive. 
The claimed initial burst release appears to be present in Paukkonen. A water content within the claimed range is found in Paukkonen. The’563 document is not limited to transdermal patches since the reference more generally refers to devices, systems, or formulations for sustained delivery of bioactive agents (‘563, e.g., pg. 3:5-8, and claim 1). The ‘563 document teaches transdermal patches, medical devices, implants, and the like (‘563, e.g., pg. 20:9-11, and claim 2). The ‘563 document teaches the drug delivery system for sustained release of bioactive agents (‘563, e.g., claim 12). The ‘563 document teaches a sustained release system that is an implant (‘563, e.g., claim 13), subcutaneous formulation (‘563, e.g., claim 13), subcutaneous implant (‘563, e.g., claim 14).  On this basis, the skilled artisan would have considered the ‘563 document analogous art for the claimed invention, and useful for particle size teachings relevant to Paukkonen since the ‘563 document suggests the particle size is a result effective parameter the skilled artisan would have optimized for additional control over release rate. 

Applicant has argued that present claim 12 is directed to an implant containing the injectable pharmaceutical formulation of claim 1. Applicant asserts that the Office action simply states the NFC hydrogels of Paukkonen appear to be capable of use as an implant. Applicant has argued this is a conclusory statement with no supporting evidence. 
This argument is unpersuasive. 
Claim 12 recites an implant containing the injectable pharmaceutical formulation of claim 1. Claim 12 does not require any structural features which are not found in claim 1. This is a recitation of intended use. The prior art formulation appears to be capable of being used as an implant. Further, ‘563 clearly suggests that pharmaceutical formulations containing nanofibrillar cellulose in the form of hydrogels were useful as implants (‘563, e.g., claim 14). 

Applicant has argued claim 19 as amended is patentable over the cited references. Applicant has argued the claimed storage modulus of claim 1 being in the range of 350-5000 Pa, determined by stress controlled rotational rheometer with gradually increasing shear stress in a range of 0.001-100 Pa at a frequency of 10 rad/s, strain 2%, at 25oC. Applicant has argued fig 3a of Paukkanen does not show the claimed storage modulus since Paukkonen’s hydrogels at a concentration of 6.5% show a storage modulus of about 11,000 Pa at a frequency of 10 rad/s which is significantly higher than the claimed range of from 350-5000 Pa (claim 1) for the concentration of 4-6.5% recited in claim 19. 
This argument is unpersuasive.
Paukkonen does not characterize the rheological properties of the formulation using the same conditions. For example, the present claims recite a storage modulus in the range of 350-5000 with gradually increasing shear stress in a range of 0.001-100 Pa at a frequency of 10 rad/s, strain 2%, at 25oC. Paukkonen, pg. 271, section 2.2.6, reports measurements obtained at a temperature of 37oC which differs from the claimed 25oC. Paukkonen does not clearly disclose the increasing shear stress range, or strain percent to obtain the data in Fig. 3a.  
Although Paukkonen does not characterize the storage modulus and the yield stress using the same conditions as Applicant, the structural limitations required by claim 1 and 19 are taught by the combined teachings of Paukkonen and the ‘563 document. The composition of Paukkonen modified with pharmaceutical compounds present as particles in the range suggested by the ‘563 document is within the claimed scope, i.e., contains nanofibrillar cellulose hydrogel (Paukkonen, e.g., Title) having a content of anionic nanofibrillar cellulose within the claimed range, i.e., 3 and 6.5% (Paukkonen, Abstract), wherein the nanofibrillar cellulose has a diameter in the range of 4-10 nm (Paukkonen, e.g., pg. 270, Section 2.1), a water content in the claimed range, e.g., 6.5% ANFC and 3.4% KETO means a water content of about 90% (Paukkonen, e.g., pg. 270, Section 2.1), and a pharmaceutical compound in the form of particles having a size in the claimed range (‘563 document). 
In addition to meeting the structural limitations of the claimed invention, the cited prior art suggests the claimed storage modulus and yield stress are similar to the claimed invention. Paukkonen, Fig. 3a, suggests the storage modulus is similar to and overlaps with the claimed range for anionic nanofibrillar cellulose (ANFC) hydrogels having concentrations within the claimed range. It is also clear from Laukkanen that ANFC hydrogels suggested by the combined teachings of Paukkonen and the ‘563 document: a) necessarily have a yield stress, and b) given the concentration dependence of the yield stress, the yield stress of the 3% and 6.5% concentrations disclosed by Paukkonen would be similar to that claimed if tested in the same way. 
The prior art composition has all of the structural features required by claimed invention, therefore, it is presumed the claimed properties are present since a composition and its properties are inseparable. See MPEP 2112.01, I and II. 
In other words, the prior art teaches a formulation meeting the structural limitations of the claimed invention, therefore it is assumed the properties claimed are inherent to the prior art composition and would be the same or similar if characterized in the same way as done by Applicant. 
Applicant may present evidence showing that the prior art products do not necessarily possess the same properties when tested in the same way. That is, using the conditions recited in claim 1, Applicant may show that Paukkonen’s hydrogel having a concentration of anionic nanofibrillar cellulose of 3% (which is within the range of claim 1) and 6.5% (which is within the range of from 4-6.5% recited in claim 19) does not have a storage modulus and yield stress in the ranges recited by claim 1. 

Applicant has argued, with respect to claim 8, that the teachings of Kuzma do not cure the deficiencies in the combined teachings of Paukkonen, the ‘563 document, and Laukkanen for claim 1. 
This argument is unpersuasive for the reasons explained above. 
Kuzma was cited for teaching hydrogels modified with diffusion enhancers, e.g., organic solvents present in an amount of from about 1 to about 50wt% (Kuzma, e.g., c5:13-16). Amounts within the claimed range are exemplified (Kuzma, e.g., examples). Therefore, Kuzma cures any deficiency in the combined teachings of Paukkonen, the ‘563 document, and Laukkanen for claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “anionic nanofibrillar cellulose” in line 3. Claim 3 does not appear to further limit claim 1 since claim 3 restates a limitation of claim 1, i.e., anionically modified nanofibrillar cellulose.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 does not appear to include all of the limitations of claim 1 from which it depends since claim 2 recites unmodified nanofibrillar cellulose.
The specification indicates ionic charge is achieved by chemical or physical modification of the cellulose (Specification, e.g., pg. 36:19-32). 
Since claim 1 recites anionic nanofibrillar cellulose, the cellulose of claim 1 is necessarily modified.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paukkonen, International Journal of Pharmaceutics, 532, 2017 in view of Laukkanen, WO 2013072563 (‘563 document), Laukkanen, US 20150367024 and Goldberg, US 20190083626.
Paukkonen teaches hydrogels comprising nanofibrillar cellulose and a drug (Paukkonen, e.g., abstract). Nanofibrillar cellulose has a diameter of 4-10 nm (Paukkonen, e.g., pg. 270: 2.1 Materials). This diameter is within the claimed range. The concentration of nanofibrillar cellulose is 3wt% and 6.5wt% (Paukkonen, e.g., Abstract). The concentration for nanofibrillar cellulose is within the claimed range. The storage modulus appears to be within the claimed range, e.g., ~1000-5000 respectively for 3wt% and 6.5wt% hydrogels. See Paukkonen, e.g., pg. 275, Fig. 3a. The hydrogels include a pharmaceutical agent at concentrations within the range recited in claim 4, e.g., 0.5 to 3.4wt% (Paukkonen, e.g., Table 1). 

Initial burst release (Claims 1 and 21)
Paukkonen teaches the hydrogels exhibit sustained release (Paukkonen, e.g., pg. 277, c1: ¶ 3). Drug release from the hydrogel is a property of the composition of the hydrogel (‘563, e.g., pg. 12:24-27). 
Further, the release profiles in Paukkonen, e.g., pg. 276, Fig. 4, show release of an amount of drug which appear to fall within the claimed initial burst range (5-20% and 5-10%) for hydrogels prior to freeze-drying and after freeze-drying and rehydration. Paukkonen, pg. 276, Fig. 4, shows four graphs with release vs time curves. Each graph has a curve for four actives comparing release before freeze drying and after freeze drying with rehydration.  There are several points within the frame bounded by less than 20% cumulative release and less than ten hours which appear to be within both claimed ranges recited in claim 1 and claim 21. The presently claimed invention is not limited to a specific active agent, however Paukkonen’s release curves appear to show release within the claimed ranges for specific drugs. Since the cumulative release will depend, at least in part, on the nature of the specific drug, and the concentration of the drug in the hydrogel (Paukkonen, e.g., pg. 276, c2, full paragraph) a declaration would be required showing cumulative release curves for the same drug comparing Paukkonen’s disclosed hydrogels with the claimed hydrogel.  
Paukkonen teaches the drugs are added to the hydrogel as powders but does not expressly teach aggregates or particles having an average diameter of more than 50 nm. 
The ‘563 document teaches drug delivery systems like those known from Paukkonen in that they comprise a nanofibrillar cellulose gel or hydrogel (‘563, e.g., pg. 10:1-3). The ‘563 document teaches the bioactive agent particle size in the formulations is a result effective parameter the skilled artisan would have optimized for desired release rates (‘563, e.g., pg. 12:24-27). Particle size of the bioactive agent may vary over the range of from 10 nm to 100 microns (‘563, e.g., pg. 12:29-30). The ‘563 document teaches the hydrogel or gel matrix effective for sustained release (‘563, e.g., pg. 20:4-11).
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to optimize the particle size of the pharmaceutical agent in formulations taught by Paukkonen with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the particle size over the range suggested by the ‘563 document for improved control over release rates of the pharmaceutical agent from the formulation. This may be viewed as the use of a known technique to improve similar formulations in the same way. 
Injectable pharmaceutical formulation
The limitation of injectable is an intended use. Where the prior art compositions are capable of being used in manner recited by the claim, the prior art compositions meet the limitations of the claim. Paukkonen, 2.2.1, teaches the hydrogels in a syringe which meets the limitation of claim 11. Paukkonen, e.g., 2.2.1, teaches the hydrogel can pass through a syringe nozzle. Paukkonen also teaches the hydrogels are biocompatible (Paukkonen, e.g., Introduction), having utility for administration and reliable, controlled, and predictable drug release formulations (Paukkonen, e.g., pg. 269-270, Introduction). Additionally, Laukkanen suggests nanofibrillar polysaccharides are injectable with an applicator such as a syringe or pipette for providing an even and desired amount of the hydrogel (Laukkanen, e.g., 0124, 0178 and 0185). This method also enables easy dispensing of the hydrogel (Laukkanen, e.g., 0185). 
Based on the teachings of Laukkanen, it appears a composition as understood from Paukkonen and the ‘563 document are capable of being injected, i.e., are injectable as claimed. 
Alternatively, it would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a hydrogel suggested by Paukkonen and the ‘563 document for injection with a reasonable expectation of success. The skilled artisan would have been motivated to do since Laukkanen teaches injecting the hydrogel enables easy dispensing of an even and desired amount of the hydrogel. The skilled artisan would have had a reasonable expectation of success since Paukkonen teaches the hydrogel may be mixed with a syringe meaning the hydrogels are able to flow through a syringe nozzle.

Storage modulus/yield stress (claims 1 and 19)
Paukkonen reports the hydrogels necessarily have a storage modulus (Paukkonen e.g., Fig. 3a and pg. 271, section 2.2.6. However, the conditions under which Paukkonen’s data was obtained are different from those claimed. For example, the present claims recite a storage modulus in the range of 350-5000 with gradually increasing shear stress in a range of 0.001-100 Pa at a frequency of 10 rad/s, strain 2%, at 25oC. Paukkonen, pg. 271, section 2.2.6, reports measurements obtained at a temperature of 37oC. It is not clear what increasing shear stress range was used or strain percent was used to obtain the data in Fig. 3a of Paukkonen. 
Paukkonen is silent to the yield stress. However, Laukkanen teaches hydrogels like those of Paukkonen necessarily possess a yield stress and the yield stress appears to be directly related to the concentration of the ANFC in the hydrogel. For example, anionic NFC hydrogel at a concentration of 0.5wt% shows a yield stress of 3 Pa, while an anionic NFC hydrogel at a concentration of 0.8wt% shows a yield stress of 22 Pa. See Laukkanen, e.g., 0169-0170.
Since the yield stress appears to be directly proportional to the concentration of ANFC in the gel, Laukkanen provides data which points to the conclusion that the Paukkonen’s hydrogels, having an anionic NFT concentration within the scope of claims 1 and 19 of 3% or 6.5%, also have a yield stress similar to the claimed range if tested in the same way. 
Since the composition of Paukkonen modified by the ‘563 document has all of the structural features require by claim 1, i.e., contains nanofibrillar cellulose hydrogel (Paukkonen, e.g., Title) having a content of anionic nanofibrillar cellulose within the claimed range, i.e., 3 and 6.5% (Paukkonen, Abstract), wherein the nanofibrillar cellulose has a diameter in the range of 4-10 nm (Paukkonen, e.g., pg. 270, Section 2.1), a water content in the claimed range, e.g., 6.5% ANFC and 3.4% KETO means a water content of about 90% (Paukkonen, e.g., pg. 270, Section 2.1), a pharmaceutical compound in the form of particles having a size in the claimed range (‘563 document), it is presumed the claimed properties are present since a composition and its properties are inseparable. See MPEP 2112.01, I and II. 
Absent a side by side comparison of the prior art composition and the claimed composition using the same testing conditions, the claimed rheological properties do not distinguish the claimed formulation from the prior art.
Applicant may present evidence showing that the prior art products do not necessarily possess the same properties when tested when tested in the same way, i.e., using the conditions recited in claim 1. The comparison should be apples to apples, i.e., testing the claimed formulation and Paukkonen’s hydrogel at a concentration of 3% and 6.5% ANFC using the same conditions recited by claim 1.
Even if the hydrogels of Paukkonen are shown to have a different storage modulus for the same concentration when tested in the same way, it would have been obvious to modify the storage modulus and yield stress within the claimed ranges based on the teachings of Goldberg and Laukkanen.
Goldberg teaches drug delivery compositions (Goldberg, e.g., Title). Goldberg teaches sustained release compositions will have properties that provide the advantageous properties of the composition, e.g., storage modulus (Goldberg, e.g., 0170). Goldberg teaches compositions having a storage modulus consistent with a solid form that allows it to be physically manipulated and implanted in a surgical procedure (Goldberg, e.g., 0719). Desirable hydrogel properties include a storage modulus of about 500 Pa to about 3000 Pa (Goldberg, e.g., 0016, 0179, 0183 and claim 146). More general storage moduli are suggested at 0667-0669. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In this case the claimed storage modulus overlaps significantly with the range suggested in Goldberg as desirable for sustained release drug delivery hydrogels.
Laukkanen teaches hydrogels having a yield stress overlapping with the claimed range, e.g., between 0.1 and 50 Pa (Laukkanen, e.g., 0090). Laukkanen teaches higher yield stress and storage modulus results in more stable hydrogels which exhibit lower sedimentation of solid particles such as drug particles (Laukkanen, e.g., 0181). Thus, Laukkanen suggests the storage modulus and the yield stress were result effective parameters the skilled artisan would have optimized for hydrogel stability and maintaining particulate suspension. Further, Laukkanen suggests the yield stress enables in
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the storage modulus and yield stress of a formulation suggested by the combined teachings of Paukkonen and the ‘563 document using the guidance of Goldberg and Laukkanen with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the storage modulus and yield stress for the benefits of reducing sedimentation of particles, improved hydrogel stability, moldability as reported by Goldberg and Laukkanen. The claimed storage modulus range overlaps with the range suggested in Goldberg as desirable for sustained release. The claimed storage modulus and within the range for storage modulus desired for drug release compositions suggested by Goldberg and Laukkanen. The skilled artisan would have had a reasonable expectation of success since the teachings of Laukkanen indicate the concentration of the NFC in the hydrogel is a result effective parameter the skilled artisan could have modified to obtain a desired storage modulus and yield stress. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a sustained release hydrogel having a concentration of ANFC of 3-6.5% with particles sized in the range suggested by the ‘563 document for optimizing drug release rate, a storage modulus within the desirable range for drug release and stability suggested by Goldberg and Laukkanen, and a yield stress within the range suggested by Laukkanen for hydrogel stability, shear thinning, and drug particle suspendability with a reasonable expectation of success. The skilled artisan would have been motivated to improve the sustained release hydrogel of Paukkonen with a reasonable expectation of successfully using the known techniques of the ‘563 document, Goldberg, and Laukkanen since each of these documents teach improvements for drug delivery hydrogel compositions. 

Applicable to claim 2: Laukkanen teaches nanofibrillated cellulose may be chemically unmodified. See Laukkanen, e.g., 0100. Specifically, the native (non-chemically modified) nanofibrillar cellulose is recognized in Laukkanen as a nanofibrillar cellulose form alternative to the anionic nanofibrillar cellulose form used in Paukkonen in similar hydrogels having utility for drug delivery. In addition to anti-inflammatory properties Laukkanen teaches native (non-chemically modified) nanofibrillar cellulose is desirably free of chemical residues. See Laukkanen, e.g., 0140). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify formulations as understood from Paukkonen by employing chemically unmodified nanofibrillar cellulose with a reasonable expectation of success. This may be viewed as the substation of art recognized equivalents to yield predictable results. The skilled artisan would have been motivated to make this modification to arrive at a formulation that is free of chemical residues as suggested in Laukkanen. The skilled artisan would have had a reasonable expectation of success because Laukkanen suggests the non-chemically modified nanofibrillar cellulose is also capable of forming a hydrogel similar to the anionic hydrogel of Paukkonen. 
Applicable to claim 3, Paukkonen teaches wherein the NFC is anionic, i.e., ANFC (Paukkonen, e.g., Abstract), and present in the hydrogel in an amount of 3wt% and 6.5wt% (Paukkonen, e.g., Abstract).  
Applicable to claim 5, Paukkonen teaches drugs having a solubility within the claimed range, e.g., 0.107 mg/mL, 10.5mg/mL, etc. See Paukkonen, e.g., table 1.
Applicable to claim 6, drugs include NSAIDS (ketoprofen, Paukkonen, e.g., pg. 270: 2.1 Materials). 
Applicable to claim 7, Paukkonen teaches hydrogels having an amount of NFC of 3%, drug, e.g., 3.4% (ketoprofen) with the balance being water (Paukkonen, e.g., pg. 270, 2.2.1). The amount of drug may vary depending on the nature of the drug. Each of the NFC hydrogels in Paukkonen appear to have an amount of water in the claimed range. For example, 93.6% water in the ketoprofen hydrogel (3% NFC) example.
Applicable to claims 9-10: Paukkonen does not expressly teach the exact ranges recited in claims 9-10. However, Paukkonen does teach formulations which appear to have sustained release over the claimed time frame and wherein the formulations release an amount of drug within the claimed time frame, i.e., release profiles appear to be within the ranges recited in claims 9-10, e.g., 20-40% within the first day and more than 55% cumulative release over 150 hours, i.e., about 6 days. See Paukkonen, pg. 276, Fig. 4, release charts. The claimed duration range and amounts appear to overlap with formulations of Paukkonen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 11: Paukkonen teaches the hydrogels in a syringe (Paukkonen, e.g., pg. 270, 2.2.1).
Applicable to claim 12: the NFC hydrogels of Paukkonen appear to be capable of use as an implant. Claim 12 recites an implant containing the injectable pharmaceutical formulation of claim 1. Claim 12 does not require any structural features which are not found in claim 1. This is a recitation of intended use. The prior art formulation appears to be capable of being used as an implant. Further, ‘563 clearly suggests that pharmaceutical formulations containing nanofibrillar cellulose in the form of hydrogels were useful as implants (‘563, e.g., claim 14). 
Applicable to claim 20: Paukkonen teaches hydrogels which contain an anionic nanofibrillar cellulose as recited in claim 1. Paukkonen is silent to the zero-shear viscosity of the nanofibrillar cellulose. However, since the ANFC of Paukkonen meets the limitations of claim 1, it is assumed the zero-shear viscosity of Paukkonen’s ANFC would have the same or similar zero-shear viscosity if measured in the same way as done by Applicant. 
Alternatively, Laukkanen teaches nanofibrillar cellulose having rheological properties within the claimed ranges. See Laukkanen, e.g., 0090, zero shear viscosities between 5000 and 50,000 Pa.s in water at 0.5 wt%. Non-derivatized NFC ranges from 1000 to 10,000 Pa.s. Yield stress varies between 0.1 and 50 Pa.
It would have been obvious before the effective filing date of the presently claimed invention to substitute an anionic nanofibrillar cellulose having the properties recited in Laukkanen for the anionic nanofibrillar cellulose in a sustained release hydrogel as understood from the combined teachings of Paukkonen and the ‘563 document with a reasonable expectation of success. This modification may be viewed as the substitution of one known nanofibrillar cellulose for another where both were known and used for the same purpose, e.g., drug delivering hydrogels.
Accordingly, the subject matter of claims 1-7, 9-12, and 19-21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paukkonen, International Journal of Pharmaceutics, 532, 2017 in view of Laukkanen, US 20150367024 and Laukkanen, WO 2013072563 as applied to claims 1-7 and 9-12 and 19-21 above, and further in view of Kuzma, US 6361797 B1.
The teachings of Paukkonen and Laukkanen enumerated above apply here.
The combined teachings of Paukkonen, the ‘563 document, and Laukkanen do not expressly teach the formulation containing organic solvent in an amount of from 5-55wt%.
Kuzma teaches hydrogels containing diffusion enhancers for sustained release of drugs (Kuzma, e.g., Abstract, Background). Kuzma teaches diffusion enhancers permit the creation of pores which are even dispersed and of a size to enhance diffusion of larger molecules through the networked structure of polymer chains in the hydrogel (Kuzma, e.g., c2:55-63). Diffusion enhancers include organic solvents, e.g., dimethyl sulfoxide (Kuzma, e.g., c4:44-62). Diffusion enhancers may be useful for increasing the release rate, and therefore are effective for optimizing release rates of drugs generally (Kuzma, e.g., c6:10-52). Kuzma suggests diffusion enhancers present in an amount of from about 1 to about 50wt% (Kuzma, e.g., c5:13-16). Amounts within the claimed range are exemplified (Kuzma, e.g., examples).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation comprising a hydrogel as understood from Paukkonen and Laukkanen by adding a diffusion enhancer, e.g., dimethyl sulfoxide, in a similar amount suggested by Kuzma with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to optimize the release rate of pharmaceutical agents from the hydrogel, and/or to enable release of macromolecules. This solution would address issue noted in Paukkonen for large compounds, e.g., BSA release. The skilled artisan would have had a reasonable expectation of success because Paukkonen suggests release is in part determined by free water molecules in addition to hydrogel pore size and distribution which affect diffusion rate of molecules through the hydrogel.
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-12 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 17015298 in view of Paukkonen, International Journal of Pharmaceutics, 532, 2017, Goldberg, US 20190083626, Kuzma, US 6361797 B1, and Laukkanen, WO 2013072563 (the ‘563 document). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application are directed to pharmaceutical compositions having a nanofibrillar cellulose having an average diameter of 200 nm or less (claim 11), wherein the NFC is present in an amount ranging from 0.05-8w/w% (claim 14), wherein the formulation has a yield stress overlapping with the range recited in claim 1, i.e., 1-50 Pa (claim 12), wherein the formulation includes pharmaceutical compounds having a water solubility overlapping with the range recited in claim 5 (claims 9 and 15). 
The claims of the reference application differ from the presently claimed invention by the range for the size of the particles. However, the present application and the reference application recite an average diameter which means the particle population includes particles outside the claimed range, i.e., average means both larger and smaller than 50 nm. This means the ranges appear to overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The ranges are adjacent to each other, i.e., 50 nm or less for the reference application while the presently claimed invention is greater than 50 nm. Here the prior art, i.e., the ‘563 document suggests the drug release rate varies according to particle size over the range from 10 nm to 500 microns (‘563, e.g., pg. 12:29-30). Since the particle sizes are similar, e.g., 50 nm compared to 51 nm, the skilled artisan would have expected similar properties for particles having similar sizes as evidenced by the teachings of the ‘563 document.
Similar sized particles would have been expected, based on the teachings of the ‘563 document, to have similar release rates. The particles sizes claimed by the present invention would have been expected to have properties like the particle sizes claimed by the reference application. 

The claims of the reference application do not expressly teach the modulus of 350 - 5000 Pa or release profiles of claims 9-10 and 19. However, the storage modulus teachings of Goldberg cure this deficiency. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a pharmaceutical composition as claimed by the reference application using the guidance of Paukkonen, the ‘563 document, and Goldberg with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the release profile like that of Paukkonen since Paukkonen teaches their release profile enables sustained release for a similar ANFC hydrogel. The skilled artisan would have been motivated to optimize the particle size within the range suggested by the ‘563 document for desired drug release rate. The skilled artisan would have been motivated to optimize the storage modulus within the range suggested by Goldberg since Goldberg teaches desirable hydrogel properties for drug release include a storage modulus of about 500 Pa to about 3000 Pa. Each of the cited documents teach improvements for drug delivery formulations so the skilled artisan would have had a reasonable expectation of successfully modifying the composition claimed by the reference application to improve drug release.
The claims of the reference application modified by the teachings of Paukkonen, the ‘563 document and Goldberg do not expressly teach the formulation further comprising an organic solvent in the range recited in claim 8. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference application according to the teachings of Paukkonen, the ‘563 document, Goldberg and Kuzma with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the modulus to obtain desired hydrogel strength, i.e., elastic properties as suggested in Paukkonen. The skilled artisan would have been motivated to include an organic solvent to optimize release of the active from the hydrogel as suggested by Kuzma.
Accordingly, the subject matter of claims 1-12 and 19-21 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant has argued the copending application requires the particles having an average diameter of 50 nm or less while the presently claimed invention contains particles having an average diameter of more than 50 nm.
This argument is unpersuasive.
Both claims recite an average diameter which means the particle population includes particles outside the claimed range, i.e., both larger and smaller than 50 nm. This means the ranges overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Moreover, the ranges are adjacent to each other, i.e., 50 nm or less for the reference application while the presently claimed invention is greater than 50 nm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Here the prior art, i.e., the ‘563 document suggests the drug release rate varies according to particle size over the range from 10 nm to 500 microns (‘563, e.g., pg. 12:29-30). Since the particle sizes are similar, e.g., 50 nm compared to 51 nm, the skilled artisan would have expected similar properties for particles having similar sizes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615